Citation Nr: 1417532	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-44 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  For the period prior to June 10, 2010, entitlement to an initial disability rating in excess of 20 percent for hepatitis C.

2.  For the period beginning on June 10, 2010, entitlement to an initial disability rating in excess of 40 percent for hepatitis C.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J, Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.

In June 2013, the Board remanded the Veteran's claims for further development (a more detailed procedural posture is outlined in the June 2013 Board remand).  These matters are now returned to the Board for further review.


FINDING OF FACT

For the entire period on appeal, the Veteran's hepatitis C has been manifested by daily fatigue and intermittent abdominal pain; the evidence does not show nausea, anorexia, hepatomegaly, and "minor weight loss" or "substantial weight loss" as defined by VA regulations, nor incapacitating episodes requiring bed rest and treatment by a physician.


CONCLUSIONS OF LAW

1.  For the period prior to June 10, 2010, the criteria for a disability rating for hepatitis C in excess of 20 percent are not met.  See 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2013).

2.  For the period beginning on June 10, 2010, the criteria for a disability rating for hepatitis C in excess of 40 percent are not met.  See 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for higher initial ratings for his service-connected hepatitis C, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA and private treatment records have been associated with the claims file.  In that regard, in June 2013, the Board remand directed that any outstanding private treatment records from Drs. S, P., and K. be associated with the claims file, and that the Veteran be provided with another opportunity to identify any other outstanding treatment records.  Pursuant to the Board's remand directive, in June 2013, the AMC sent a request to the Veteran for the requisite Forms 21-4142 authorizations so that any outstanding records from Drs. S., P., and K. could be obtained, and requesting that the Veteran identify any other outstanding treatment records.  The Veteran did not reply.  Also, the Board directed that any more recent VA treatment records (dated since 2011) be associated with the claims file.  Pursuant to the Board's remand directive, all of the Veteran's VA treatment records dated through June 2013 were associated with the claims file.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was provided with a VA examination in December 2010 (a prior September 2009 VA examination only addressed service connection, not his symptomatology).  There is no evidence indicating that there has been a change in the severity of the Veteran's hepatitis C since the time of the last VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, reviewed the history, and provided the information necessary to evaluate his hepatitis C under the applicable rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him or her for periods of time since the filing of his or her claim when the disability may have been more severe.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected hepatitis C is currently rated as 20 percent disabling for the period prior to June 10, 2010, and 40 percent thereafter.  See 38 C.F.R. § 4.114 (2013).  The Veteran seeks higher initial ratings.

Diagnostic Code 7354, hepatitis C, provides a 10 percent rating for symptoms of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  See 38 C.F.R. § 4.114 (2013).

A 20 percent rating is provided for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is provided for symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is provided for symptoms of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating is provided for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note (1) provides for evaluation of sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but not for using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 (and under the diagnostic code for sequelae.  See 38 C.F.R § 4.14.

Note (2) provides that for purposes of evaluating conditions under diagnostic code 7354, and "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The term "substantial weight loss" is defined as a loss of greater than 20 percent of baseline weight, sustained for three months or longer; and the term "minor weight loss" is defined as a weight loss of 10 to 20 percent of baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112. 

VA treatment records reflect that the Veteran has been followed for his hepatitis C at the VA medical center since around July 2008.  An August 2008 VA treatment record reflects that the Veteran had no nausea, vomiting, or abdominal pain.  May 2010, February 2011, March 2012, July 2012, November 2012, and March 2013 VA treatment records all reflect that the Veteran's weight has been stable, his appetite has been fair, and that he has had no nausea, vomiting, and anorexia.  All of these records also reflect no abdominal pain, except in February 2011.  The February 2011 record also reflects "small weight loss between August and November, now stabilized."

The Veteran's weight has been noted as follows:  194 in July 2006, 203 in August 2006, 199 in June 2008, 204 in July 2008, 200 in February 2009, 203 in May 2010, 197 in June 2010, 198 in July 2010, 198 in July 2010, 184 in December 2010, 192 in February 2011, 210 in March 2012, 205 in July 2012, 210 in November 2012, and 228 in March 2013.  See Private Treatment Record, December 2010 (Dr. J.S.), June 2008 to February 2009 (Dr. K.G.E.); VA Treatment Records, May 2010 to March 2013.  The March 2013 VA treatment record reflects that the Veteran was advised of the risks of obesity and the benefits of diet and exercise, but that he declined the MOVE program.  
The Veteran was provided with a VA examination in December 2010 (a prior September 2009 VA examination only addressed service connection).  The December 2010 VA examination report reflects the Veteran's history of having a positive hepatitis C status in 2008 and undergoing therapy for eight months until his viral load was negative, that a biopsy in 2009 revealed stage IIIA histology, and that he began treatment again in March 2010 with Pegasys and ribavirin for an anticipated 72 weeks.  His viral load was noted as presently negative.  Examination revealed no evidence of jaundice, organomegaly, or chronic stigma of liver disease.  It was noted that the Veteran was formerly a mechanic but was not working.  The examiner noted that the Veteran's therapy was well known to cause lassitude, diminished stamina, and depression, which the Veteran was noted as suffering from at that time.  The examiner opined that it was unclear whether the Veteran would be able to return to work status, and that it was unlikely that the Veteran could work in his former occupation, although it was subject to review after treatment was completed and his hepatitis C status was determined and whether or not his energy levels improved. The examiner noted that he weighed 186 lbs. which was a 15 or 16 lbs.

It is noted that the RO determined in the November 2011 rating decision that a higher disability rating of 40 percent was warranted effective June 10, 2010, because while there were no signs of weight loss prior to that date, the Veteran had a minor weight loss between June 2010 and September 2011.  The RO noted that the Veteran's weight was 203 on May 6, 2010 and 197 on June 10, 2010.  On July 8, 2010, his weight again was 197 and on August 31, 2010, it was 196.  On November 10, 2010, he weighed 193 pounds, and on September 12, 2011, his weight was stable at 198.  In November 2011, his weight was 210.  The RO determined that beginning on June 10, 2010, a higher rating of 40 percent rating based on minor weight loss was warranted.  

For the period prior to June 10, 2010, the Board finds that the criteria for the assignment of the next higher, 40 percent rating for the Veteran's hepatitis C have not been met.  While the Board acknowledges the evidence of fatigue, there is no evidence of hepatomegaly, anorexia, or "minor weight loss" as defined by 38 C.F.R. § 4.112, as the Veteran's weight was shown to be between 194 and 203 from July 2006 to June 2010.  This does not constitute a weight loss of 10 to 20 percent of the Veteran's baseline weight.  The Board notes that where the rating criteria are successive in nature, that is, each higher disability rating includes the criteria of each lower disability rating, the fact that additional criteria are preceded by the conjunction "and" requires "that all criteria must be met." Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Also, the evidence does not suggest that his hepatitis C ever caused incapacitating episodes requiring physician-prescribed bed rest having a total duration of at least four weeks, but less than six weeks, during a 12-month period.

With regard to the period beginning on June 10, 2010, the Board finds that the criteria for the assignment of the next higher, 60 percent rating for the Veteran's hepatitis C have not been met.  Again, while the Board acknowledges the Veteran is shown to have fatigue, the evidence of record does not show that he has suffered substantial weight loss during this period, malnutrition, anorexia, or hepatomegaly.  At most, the Veteran lost 10 percent of his baseline weight as his weight was recorded as 203 pounds in August 2006 and 204 pounds in July 2008 and then 184 pounds on December 7, 2010.  However, this weight loss was not sustained for three months or longer as his weight was 192 on February 8, 2011.  See 38 C.F.R. § 4.112 (2013).  In addition, there is no evidence of any incapacitating episodes associated with his hepatitis C having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  As such, a rating in excess of 40 percent rating currently assigned is not warranted.

Staged ratings beyond those assigned by the RO are not warranted.  

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hepatitis C is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hepatitis C with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  The Board emphasizes that the rating criteria squarely contemplate daily fatigue reported by the Veteran as well as his weight loss shown in the treatment records.  As such, an extraschedular rating is not appropriate.

The Board acknowledges the notation by the VA examiner in December 2010 regarding the Veteran's employability, as well as a July 2008 general medical report prepared by Dr. J.P. (for SSA) in which he opined that the Veteran was not able to work due to several diagnoses including his hepatitis C.  The Board also acknowledges the two statements dated in 2010 from Civil Air Patrol officers regarding the fact that the Veteran had to take indefinite leave from his duties in March 2010 due to being tired and run down.  Again, however, the Board emphasizes that the Veteran's fatigue due to his hepatitis C is already specifically contemplated by the ratings currently assigned, such that the Veteran's disability picture is not shown to be out of the norm.  

The Board adds the July 2008 statement by Dr. J.P. (for SSA) listed several other physical conditions (in addition to his hepatitis C) as forming the basis for the Veteran's inability to work.  Moreover, an August 2008 Physical Residual Functional Capacity Assessment (for SSA) reflects that the Veteran was still able to lift 20 pounds and walk half a mile (he receives disability based on peripheral neuropathy and his back, not his hepatitis C).  The Board notes that the Veteran has been granted entitlement to a total disability rating based on individual unemployability (TDIU) effective December 1, 2008, the day after he stopped working.  In addition, his psychiatric symptoms are contemplated by his separately service-connected psychiatric disability.  

In sum, the preponderance of the evidence is against granting an initial disability rating for the Veteran's hepatitis C in excess of 20 percent for the period prior to June 10, 2010, and in excess of 40 percent for the period beginning on June 10, 2010; the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

For the period prior to June 10, 2010, entitlement to an initial disability rating in excess of 20 percent for hepatitis C is denied.

For the period beginning on June 10, 2010, entitlement to an initial disability rating in excess of 40 percent for hepatitis C is denied.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


